      Case 1:20-cv-00107-LG-MTP Document 84 Filed 12/17/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 VICTORIA CONWAY                                                          PLAINTIFF

 v.                                               CAUSE NO. 1:20-cv-107-LG-MTP

 BILOXI PUBLIC SCHOOL DISTRICT,
 SHANE SWITZER, ARTHUR                                                DEFENDANTS
 MCMILLAN, and DIXIE
 ELEUTERIUS

                          ORDER STRIKING JOINDERS

      BEFORE THE COURT are the [73] Joinder filed by Defendant, Biloxi

Public School District (“the School District”) to Defendant Arthur McMillan’s [67]

Motion to Dismiss and the [82] Joinder filed by the School District to McMillan’s

[80] Reply in Support of his Motion to Dismiss. For the following reasons, the Court

finds that the Joinders should be stricken.

      In this case, Plaintiff Victoria Conway alleges that the School District

violated her federal and state rights when it allegedly terminated or failed to renew

her employment following her reports of illegal financial activity within the

organization. (Pl.’s 2d Am. Compl., ECF No. 60). Plaintiff alleges liability “for

retaliating against Plaintiff for exercise of her rights protected by the First

Amendment.” (Id. ¶ 14). Plaintiff also alleges wrongful discharge under

Mississippi state law in violation of the McArn doctrine, Miss. Code Ann. § 25-9-

173, and the School District’s Whistleblower Protection Policy. (Id. ¶¶ 14, 17).


                                           1
      Case 1:20-cv-00107-LG-MTP Document 84 Filed 12/17/20 Page 2 of 3




Plaintiff has also sued three individual defendants under theories of malicious

interference with employment and civil conspiracy. (Id. ¶¶ 15-16). Two of these

defendants have filed Motions to Dismiss these claims.

      The School District, however, did not file a Motion to Dismiss in response to

Plaintiff’s Second Amended Complaint. Rather, the School District filed an [61]

Answer, in which it raised Plaintiff’s failure to state a claim under Rule 12(b)(6) as

its first defense. (See Answer, ¶ 1, ECF No. 61). Afterwards, the School District

joined Defendant McMillan’s Motion to Dismiss on the subject of qualified

immunity. (See Joinder, ECF No. 73) (“Biloxi Public School District incorporates by

reference the argument and supporting authority of Co-Defendant McMillan

regarding entitlement to qualified immunity for all claims asserted against this

Defendant in Plaintiff’s Second Amended Complaint.”). This Joinder should be

stricken, as qualified immunity does not apply to the School District. “As a

municipality, the School District ‘does not enjoy immunity from suit, either absolute

or qualified, under § 1983.’” Idom v. Natchez-Adams School Dist., 115 F. Supp. 3d

792, 797 (S.D. Miss. 2015) (citing Burge v. Parish of St. Tammany, 187 F.3d 452,

466 (5th Cir. 1999)).

      In addition, Local Rule 7(b) provides: “Any written communication with the

court that is intended to be an application for relief or other action by the court

must be presented by a motion in the form prescribed by this Rule.” L.U. Civ. R.

7(b). Relatedly, Local Rule 7(b)(2)(A) provides: “Affirmative defenses must be raised


                                           2
      Case 1:20-cv-00107-LG-MTP Document 84 Filed 12/17/20 Page 3 of 3




by motion. Although the affirmative defenses may be enumerated in the answer,

the court will not consider recognize a motion included within the body of the

answer, but only those raised by a separate filing.” Id. R. 7(b)(2)(A).

      The Court finds that the School District should make any request for 12(b)(6)

dismissal in a separate Motion pursuant to Local Rule 7(b) rather than incorporated

in its Answer or a Joinder to another party’s Motion. See Nat’l Security Fire & Cas.

Ins. Co. v. Townsend, No. 4:17CV64-DMB-JMV, 2018 WL 4481872, at *2 n.3 (N.D.

Miss. Sep. 17, 2018) (“Because Olugu did not file a separate motion to dismiss as

required by the Local Rules, the Court does not recognize the 12(b)(6) request to

dismiss in her answer.”); Noble v. Bank of Am., N.A., No. 1:15CV352-LG-RHW, 2016

WL 70859, at *2 (S.D. Miss. Jan. 6, 2016) (striking a party’s joinder where the

subject Motion did not demonstrate that the plaintiff’s claims against the joining

party should be dismissed).

      IT IS THEREFORE ORDERED AND ADJUDGED that the [73] Joinder

filed by Defendant, Biloxi Public School District to Defendant Arthur McMillan’s

[67] Motion to Dismiss and the [82] Joinder filed by the School District to

McMillan’s [80] Reply in Support of his Motion to Dismiss are STRICKEN.

      SO ORDERED AND ADJUDGED this the 17th day of December, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           3
